ACCEPTED
                                                                            01-15-00330-CR
                                                                 FIRST COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                       9/16/2015 9:49:32 AM
                                                                      CHRISTOPHER PRINE
                                                                                     CLERK

                        No. 01-15-00330-CR
__________________________________________________________________
                                                         FILED IN
                                                  1st COURT OF APPEALS
             IN THE FIRST COURT OF APPEALS, TEXAS HOUSTON, TEXAS
                           AT HOUSTON             9/16/2015 9:49:32 AM
          ______________________________________________
                                                  CHRISTOPHER A. PRINE
                                                          Clerk
                          JAMES JACKSON,
                          Defendant-Appellant,

                                    v.

                      THE STATE OF TEXAS,
                          Plaintiff-Appellee.
          ______________________________________________

              On Appeal from the 248th Judicial District Court
                     Trial Court Case No. 1359103
          ______________________________________________

                          APPELLANT’S
                    MOTION FOR EXTENSION
                 OF TIME TO FILE INITIAL BRIEF
         ________________________________________________

                       Robert L. Sirianni, Jr., Esq.
                        Texas Bar No. 24086378
                  The Law Firm of Robert L. Sirianni, Jr.
                    201 N. New York Ave. Suite 200
                             P.O. Box 2047
                       Winter Park, Florida 32790
                          Tele: 407.388.1900
                           Fax: 407.622.1511
                      Robert@brownstonelaw.com
                    Counsel for Defendant-Appellant

__________________________________________________________________
                                                  September 16, 2015
    TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

        COMES NOW, DEFENDANT-APPELLANT JAMES JACKSON,

through undersigned counsel in the above-styled cause, and respectfully submits this

Motion for Extension of Time to File Initial Brief, and as grounds would show unto

the Court the following:


   1.         Defendant-Appellant James Jackson recently retained the firm

        Brownstone, P.A. and Robert L. Sirianni, Jr. to represent him on appeal.

   2.        The Initial Brief was due on August 27, 2015.

   3.         Undersigned counsel has not yet received the reporter’s and clerk’s

        records, therefore, additional time will be necessary for Attorney Sirianni to

        review said record, conduct the required research, and prepare the Initial Brief.

   4.         Accordingly, in the abundance of caution, Defendant-Appellant James

        Jackson respectfully requests that this Court grant a 45-day extension of time,

        up to and including October 11, 2015, to file the Initial Brief in this cause.

   5.         This extension of time is not requested for the purpose of delay, but so

        that the issues on appeal are presented in the clearest and most effective

        manner so that justice may be done in this cause. This is undersigned’s first

        request for an extension of time.

        WHEREFORE, Premises Considered, Defendant-Appellant respectfully

requests the entry of an order granting a 45-day extension of time, up to and
                                            1
including October 11, 2015, to file the Initial Brief and to provide such further and

other relief that the Court may deem just, fair and equitable.


                                       Respectfully Submitted,

                                       /s/ Robert L. Sirianni, Jr.
                                       Robert L. Sirianni, Jr.
                                       Texas Bar No. 24086378
                                       BROWNSTONE, P.A.
                                       201 N. New York Ave. Suite 200
                                       P.O. Box 2047
                                       Winter Park, Florida 32790
                                       Tele: 407.388.1900
                                       Fax: 407.622.1511
                                       Robert@brownstonelaw.com
                                       Counsel for Defendant-Appellant

                            CERTIFICATE OF SERVICE

      Undersigned hereby certifies that on this 16th day of September, 2015, the

foregoing document has been filed electronically which will serve all counsel of

record.

                                       /s/ Robert L. Sirianni, Jr.
                                       Robert L. Sirianni, Jr., Esq.

                         CERTIFICATE OF COMPLIANCE

      Undersigned counsel certifies that the body of this document contains 238

words according to Microsoft Word.

                                       /s/ Robert L. Sirianni, Jr.
                                       Robert L. Sirianni, Jr., Esq.



                                          2